 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
                                      OAKLAND DIVISION
 8

 9
     SHAWN D. SHARP,                                 Case No: C 18-07645 SBA
10
                  Plaintiff,                         ORDER GRANTING PLAINTIFF’S
11                                                   UNOPPOSED MOTION FOR LEAVE
           vs.                                       TO FILE AMENDED COMPLAINT
12
     MONEYKEY – CA, INC.,                            Dkt. 31
13
                  Defendant.
14

15
           Having read and considered Plaintiff’s Unopposed Motion for Leave to File a First
16
     Amended Complaint, Dkt. 31, and good cause appearing therefore, IT IS HEREBY
17
     ORDERED that the motion is GRANTED. Plaintiff shall file the proposed First Amended
18
     Complaint for Damages, attached to the motion at Dkt. 31-1, forthwith.
19
           IT IS SO ORDERED.
20
     Dated: 4/3/19                                  ______________________________
21                                                  SAUNDRA BROWN ARMSTRONG
22                                                  Senior United States District Judge

23

24

25

26

27

28
